     BARBARA MARIE RIZZO (CSBN 172999)
1    Attorney At Law
     P. O. Box 383103
2    Waikoloa, HI 96738
     Telephone: 808-785-6088
3    Fax: 808-440-0699
     E-Mail: mail@fedlaborlaw.com
4
     Attorney for Plaintiff Dennis T. Bay
5

6
                                      UNITED STATES DISTRICT COURT
7
                                     EASTERN DISTRICT OF CALIFORNIA
8
     ____________________________________
9                                        )
     DENNIS T. BAY,                      )                  Case No.: 2:17-CV-01034-TLN-KJN
10                                       )
                       Plaintiff,        )
11                                       )                  STIPULATION AND ORDER APPROVING
                 v.                      )                  SETTLEMENT OF ATTORNEY FEES AND
12                                       )                  COSTS PURSUANT TO THE EQUAL
     NANCY A. BERRYHILL,                 )                  ACCESS TO JUSTICE ACT,
13   Acting Commissioner of              )                  28 U.S.C. §2412(d)
     Social Security,                    )
14                                       )
                       Defendant.        )
15   ____________________________________)

16          IT IS HEREBY STIPULATED by and between the parties, through their

17   undersigned counsel, subject to the Court's approval, that Plaintiff be awarded

18   attorney fees under the Equal Access to Justice Act, ("EAJA") in the amount of

19   TEN THOUSAND SIX HUNDRED AND TWENTY-FIVE DOLLARS ($10,625.00) and costs in the

20   amount of FOUR HUNDRED AND TWENTY-FIVE DOLLARS AND THIRTY-SIX CENTS ($425.36).

21   These amounts represent compensation for legal services rendered on behalf of

22   Plaintiff by counsel in connection with this civil action, in accordance with

23   28 U.S.C. §§1920, 2412(d).

24          After the Court issues an order for EAJA fees and costs to Plaintiff, the

25   Government will consider the matter of Plaintiff's assignment of EAJA fees and

26   costs to Plaintiff's attorney.            Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521

27   (2010), the ability to honor the assignment will depend on whether the fees are

28   subject to any offset allowed under the United States Department of the




     STIPULATION FOR EAJA FEES, Case No. 2:17-cv-01034-TLN-KJN                                 1
     Treasury's Offset Program.           After the order for EAJA fees and costs is entered,
1
     the Government will determine whether the fees are subject to any offset.                 Fees
2
     and costs shall be made payable to Plaintiff.               However, if the Department of
3
     the Treasury determines that Plaintiff does not owe a federal debt, then the
4
     Government shall cause the payment of fees and costs to be made directly to
5
     Barbara Marie Rizzo, pursuant to the assignment executed by Plaintiff.              Any
6
     payments made shall be delivered to Plaintiff's counsel.
7
              This stipulation constitutes a compromise settlement of Plaintiff's
8
     request for EAJA attorney fees and costs and does not constitute an admission
9
     of liability on the part of Defendant under the EAJA.              Payment of the agreed
10
     amount shall constitute a complete release from, and bar to, any and all claims
11
     that Plaintiff and/or Plaintiff's counsel may have relating to EAJA attorney
12
     fees and costs in connection with this action.
13
              This award is without prejudice to the rights of Plaintiff's counsel to
14
     seek Social Security Act attorney fees under 42 U.S.C. §406(b), subject to the
15
     offset provisions of the EAJA.
16
                                                    Respectfully submitted,
17

18   Dated:     November 8, 2018                    “/s/Barbara Marie Rizzo”
                                                    BARBARA MARIE RIZZO
19                                                  Attorney for Plaintiff

20
     Dated:     November 8, 2018                    "/s/Ben Porter"
21                                                  BEN PORTER
                                                    (As authorized via e-mail)
22                                                  Special Assistant United States Attorney
                                                    Attorney for Defendant
23                                                  Nancy A. Berryhill, Acting Commissioner
                                                    of Social Security
24

25

26

27

28




     STIPULATION FOR EAJA FEES, Case No. 2:17-cv-01034-TLN-KJN                                    2
     PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
1
     attorney fees in the amount of TEN THOUSAND SIX HUNDRED AND TWENTY-FIVE DOLLARS
2
     ($10,625.00) and costs in the amount of FOUR HUNDRED AND TWENTY-FIVE DOLLARS
3
     AND THIRTY-SIX CENTS ($425.36), as authorized by 28 U.S.C. §§1920, 2412(d),
4
     subject to the terms of the above referenced Stipulation.
5
     IT IS SO ORDERED.
6

7
     Dated: November 9, 2018
8

9

10
                                              Troy L. Nunley
11
                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION FOR EAJA FEES, Case No. 2:17-cv-01034-TLN-KJN                      3
